Citation Nr: 0212023	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  99-03 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Determination of a proper initial rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to March 1946.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran's claim for an increased rating for PTSD was 
previously before the Board, and in an April 2001 remand it 
was returned to the RO for additional development.  That 
development has been completed, and the claim is once again 
before the Board for appellate review.


FINDING OF FACT

The veteran's PTSD is shown to be productive of occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, due to such symptoms as: depressed mood, 
anxiety, chronic sleep impairment, and memory loss.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 30 percent for the 
veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West Supp. 2001).  38 C.F.R. §§ 4.1-4.14, 4.125-
4.130, Diagnostic Code 9411 (2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102 and 3.159).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in VA letters issued in March 2001 and June 
2001.  As set forth below, the RO's actions throughout the 
course of this appeal satisfied the requirements under the 
VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a September 1998 letter and rating decision of the 
evidence needed to substantiate his claim, and he was 
provided an opportunity to submit such evidence.  Moreover, 
in a January 1999 statement of the case and supplemental 
statements of the case issued in January 2000, August 2000, 
and April 2002, the RO notified the veteran of regulations 
pertinent to increased rating claims, informed him of the 
reasons for why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board finds that the foregoing 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 of the new statute in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim for an increased rating.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  VA outpatient 
treatment reports have been received, and the veteran was 
provided with two VA PTSD examinations.  An August 2000 
letter from the Social Security Administration (SSA) reflects 
that the veteran has received SSA benefits.  The listed dated 
of entitlement to the benefits was December 1984, and his 
diagnostic category was "myoneural disorders."  However, 
the SSA letter stated that the veteran's file had been 
"destroyed."  A VCAA letter was sent to the veteran in 
March 2001, and in June 2001, another letter regarding 
development of the evidence in this case was sent to the 
veteran.  In this regard, all known and available service, 
private, and VA medical records have been obtained and are 
associated with the veteran's claims file. 

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  The veteran does not appear to contend otherwise.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (2001).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2001).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2001).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2001).  Moreover, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, VA must assess the level 
of disability from the date of initial application for 
service connection and determine whether the level of 
disability warrants the assignment of different disability 
ratings at different times over the life of the claim; a 
process known as "staged rating."  See Fenderson v. West, 
12 Vet. App. 119 (1999).

The veteran is currently assigned a 10 percent disability 
rating for PTSD under the provisions of Diagnostic Code 9411.  
He contends that his disorder is more disabling than 
initially evaluated, and he has appealed for an increased 
rating.  

As noted, the veteran has been assigned a 10 percent 
disability rating for PTSD.  A 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2001).

A 50 percent rating is assigned where the disorder is 
manifest by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routing activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

Though not ultimately determinative, the Global Assessment of 
Function (GAF) scale provides guidance and illustrates the 
veteran's "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See 38 C.F.R. § 4.125 (2001); Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
For example, a 51-60 score reflects "moderate symptoms . . . 
OR moderate difficulty in social, occupational, or school 
functioning . . . ."  A 61-70 score reflects "some mild 
symptoms . . . OR some difficulty in social, occupational, or 
school functioning, . . . but generally functioning pretty 
well, has some meaningful interpersonal relationships."  
Finally, a 71-80 score indicates that "if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors . . . no more than slight impairment 
in social, occupational, or school functioning."

VA outpatient treatment records, dated 1997 to 1998, reported 
no treatment for PTSD.

The veteran was provided with a VA examination for PTSD in 
August 1998.  He stated that he had served in the Pacific 
Theater during World War II and was wounded in 1945 when an 
enemy airplane dropped a bomb on his ship.  He also reported 
that he had frequent contact with the dead and wounded during 
active service.  After separation, the veteran stated that he 
worked as a machinist from 1946 to 1984.  The veteran 
asserted that he had never been hospitalized for a 
psychiatric disorder, had never received psychiatric care, 
and had not taken any psychotropic medication.  He did recall 
taking an antidepressant a few years prior, but discontinued 
taking it when he felt it was not helpful.  The veteran 
complained that he was unable to "do anything anymore" 
since he had been "put on oxygen."  He reported having 
trouble breathing and complained of "tremors and shakes."  
He also reported thoughts of war that troubled him.  Upon 
examination, the veteran's mood was depressed, his affect was 
blunted, and he appeared sad.  No hallucinations, delusions, 
or suicidal or homicidal ideations were noted.  He was alert, 
oriented, and his recent and remote memory were intact, 
though a notable concentration deficit was observed.  The 
examiner indicated that his insight was poor, but his 
judgment and reliability were fair.  He presented with 
nightmares, occasional flashbacks, intrusive thoughts of war, 
avoidant behavior, diminished interest in significant 
activities, sleep disturbance, and irritability.  The 
examiner diagnosed the veteran with chronic PTSD, and gave 
him a GAF score of 60.

The veteran was provided with a personal hearing in December 
1999.  He stated that he had nightmares 4-5 times per month.  
He also reported having hallucinations from his nightmares, 
sleeping problems, and difficulty with concentration.  He 
asserted that he liked to be alone and did not like large 
crowds.  

The veteran was provided with a VA examination for PTSD in 
April 2002.  His claims file was reviewed in conjunction with 
the examination.  The veteran complained that since his last 
VA examination in 1998, his nervousness had increased, and he 
had intermittent shakiness.  He asserted that his nervousness 
and shakiness may have been due to his lungs that had gotten 
worse.  The veteran complained of nightmares, occurring once 
per week, and night sweats, occurring once every other week.  
He denied having flashbacks.  He reported that his temper had 
increased, but had not lead to physical confrontations.  He 
stated that he did not like loud noises or crowds, and 
asserted that his physical condition had limited those 
activities anyway.  He stated that he had depression, but 
denied crying spells, suicidal thoughts, or panic attacks.  
In addition, while he reported being anxious, he related it 
to his breathing difficulties.  The veteran denied any 
psychiatric hospitalizations, therapy, or counseling, and 
stated that he had been prescribed Xanax for "nerves."  
Upon examination, the veteran demonstrated no persecutory 
trends, hallucinations, schizophrenic trends, ideas of 
grandiosity, compulsions, obsessive thoughts, suicidal or 
homicidal ideations, or phobias.  He showed minimal 
confusion, and his memory demonstrated modest deficits with 
retention and recall.  His abstract thinking was generally 
good, as were his insight and judgment.  The examiner 
diagnosed the veteran with mild PTSD and gave him a GAF score 
of 75.  He stated that the veteran appeared to have 
sufficient symptomatologic criteria to continue a diagnosis 
of PTSD, though the intensity of his deficit was only mild.  
He asserted that the veteran demonstrated good social 
interaction and reported minimal symptomatology overall.  

In an addendum to the April 2002 VA examination, the examiner 
stated that the veteran's social and occupational impairment 
was mild.  He also reported that the impairment in the 
veteran's ability to perform self-care, converse, manifest 
mood, sleep, understand of complex commands, exercise 
judgment, think, and establish and maintain effective work 
and social relationships as noted were all felt to be 
impaired by his PTSD in the slight to mild range.  However, 
the veteran's memory impairment was thought to be likely due 
to factors associated with aging and, perhaps, early 
dementing syndrome rather than PTSD.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
more nearly approximates a 30 percent disability rating.  The 
evidence shows occupational and social impairment due to 
depressed mood, anxiety, chronic sleep impairment, and mild 
memory loss.  

The evidence of record reflects that the veteran's PTSD 
symptoms reflect a 30 percent disability rating.  During his 
August 1998 and April 2002 VA examinations, the veteran was 
described as being alert, oriented, and having fair judgment 
and reliability.  However, it was also noted that he was 
depressed, had a blunted affect, showed poor insight, and had 
confusion and a lack of concentration.  At both VA 
examinations and at his December 1999 personal hearing, the 
veteran complained of nightmares, occasional flashbacks, 
night sweats, intrusive thoughts of war, irritability, sleep 
disturbance, and a dislike of crowds.  While he reported that 
he had never received psychiatric treatment or counseling, 
and had never been hospitalized for a psychiatric disorder, 
the April 2002 VA examiner noted that the veteran had been 
prescribed medication for "nerves."  Finally, in an 
addendum to the April 2002 VA examination report, the 
examiner stated that the veteran's ability to perform self-
care, converse, manifest mood, sleep, understand complex 
commands, exercise judgment, and think had all been impaired 
by his PTSD, in the slight to mild range.  As such, the Board 
finds that the veteran's PTSD exhibits an occasional 
occupational and social impairment.  

The Board has also considered the veteran's GAF scores and 
finds that they are supportive of a 30 percent rating 
evaluation for PTSD.  He has been given GAF scores ranging 
from 60 to 75, and such scores indicate mild to moderate 
symptoms that in this case result in occasional occupational 
and social impairment that are consistent with a disability 
rating of 30 percent under Diagnostic Code 9411.  In this 
regard, the Board has considered the benefit of the doubt 
rule in the present case, and as the evidence appears to be 
in equipoise, the benefit of the doubt is resolved in the 
veteran's favor.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds, in this case that the disability picture for 
the veteran's PTSD is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran has required 
frequent hospitalizations for his PTSD.  Moreover, there is 
no evidence that the veteran's PTSD has markedly interfered 
with his employment such as to render impractical the regular 
schedular standards.  The Board finds the regular schedular 
standards to be appropriate in this case.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an initial rating evaluation of 30 percent for 
the veteran's PTSD is granted subject to the laws and 
regulations governing the payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

